            Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
FAIR LINES AMERICA FOUNDATION, INC., )
2308 Mount Vernon Ave. Ste. 716           )
Alexandria VA 22301-1328                  )
                                          )
                           Plaintiff,     )
                                          )
v.                                        )                  Civil Case No. _________________
                                          )
UNITED STATES DEPARTMENT OF               )
COMMERCE,                                 )
1401 Constitution Ave NW                  )
Washington, DC 20230;                     )
                                          )
and                                       )
                                          )
UNITED STATES BUREAU OF THE CENSUS, )
4600 Silver Hill Road                     )
Washington, DC 20233-3700;                )
                                          )
                            Defendants.   )
_________________________________________ )

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       NOW COMES Plaintiff, Fair Lines America Foundation, Inc. (“Plaintiff” or “Fair

Lines”), and states as follows:

                                       INTRODUCTION

       1.      Fair Lines brings this action under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, as amended, challenging the United States Department of Commerce’s and the

United States Census Bureau’s (“Defendants”) failure to fulfill Plaintiff’s March 31, 2021

request for records relating to the United States Decennial Census of 2020.

       2.      Fair Lines seeks disclosure of records in the possession of the Census Bureau

containing summaries, “tabulations[,] and other statistical materials,” 13 U.S.C. § 8(b), derived
             Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 2 of 12




from, summarizing, and/or otherwise relating to the original underlying group quarters

population data for Census Day, April 1, 2020, received in response to the Census Bureau’s 2020

Group Quarters Enumeration questionnaire regarding institutional living facilities or other

housing facilities. Upon information and belief, these records are also in the possession of DOC

which is responsible for executing the 2020 Census and oversees the work of the Census Bureau

as part of DOC.

        3.      Plaintiff seeks declaratory relief that Defendants are in violation of FOIA for

failing to fulfil Plaintiff’s request for records and failing to respond to Plaintiff’s request for

expedited processing of the request. Plaintiff also seeks injunctive relief that Defendants

immediately and completely comply with Plaintiff’s FOIA request. Further, Plaintiff seeks fees

and costs pursuant to 5 U.S.C. § 552(a)(4)(E).

                                  JURISDICTION AND VENUE

        4.      This Court has both subject matter and personal jurisdiction over the parties and

claims pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331. Venue lies with this district

under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e)(1).

        5.      Fair Lines is a nonprofit corporation incorporated in Virginia, organized under

section 501(c)(3) of the Internal Revenue Code, with its principal place of business in

Alexandria, Virginia.

        6.      The DOC is headquartered in Washington, D.C., and its principal office is located

at 1401 Constitution Ave, NW.

        7.      The Census Bureau is headquartered in Washington, D.C., and its principal office

is located at 4600 Silver Hill Road.1


1
 The Census Bureau’s website lists its address 4600 Silver Hill Road as being located both in
Washington, D.C. with a zip code of 20233 and in Suitland, Maryland with a zip code of 20746.


                                                   2
             Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 3 of 12




                                            PARTIES

        8.      Plaintiff Fair Lines America Foundation is a Section 501(c)(3) non-profit

organization committed to educates the public on fair and legal apportionment and redistricting

through comprehensive data gathering, processing, and deployment; dissemination of relevant

news and information; and strategic investments in academic research and litigation. To further

this mission, it also files FOIA requests to help promote open and transparent government

regarding the federal government’s decisions and actions taken regarding enumeration,

apportionment, and redistricting.

        9.      Defendant the U.S. Department of Commerce (“DOC”) is a federal agency within

the meaning of FOIA, 5 U.S.C. § 552(f)(1), and oversees the execution of the 2020 Census, and

has possession, custody, and control of records to which Fair Lines seeks access pursuant to

FOIA.

        10.     Defendant the U.S. Census Bureau is an agency within, and under the jurisdiction

of, the Commerce Department, and a federal agency within the meaning of FOIA, 5 U.S.C.

§ 552(f)(1). The Census Bureau is responsible for planning and administering the 2020 Census,

and has possession, custody, and control of records to which Fair Lines seeks access pursuant to

FOIA.

                                    STATEMENT OF FACTS

        11.     The DOC and Census Bureau are tasked with overseeing and administering the

decennial censuses of population and housing, including the 2020 Census, which functions are



https://www.census.gov/about/contact-us.html (last accessed on May 15, 2021). Either way,
because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in
Washington, D.C., DOC is located in D.C., and FOIA makes the U.S. District Court for the
District of Columbia a universal venue for adjudicating FOIA lawsuits, see 5 U.S.C. §
552(a)(4)(B), this Court has jurisdiction over this action, and venue is appropriate here.


                                                 3
          Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 4 of 12




authorized by the Constitution and by laws codified as title 13 of the United States Code.

       12.     Fair Lines is a non-profit organization interested in openness and transparency in

government, with an emphasis on educating the public and ensuring fair and legal enumeration,

apportionment, and redistricting processes. To that end, Fair Lines seeks to review and publicize

records in the possession of Defendants in light of the Census Bureau’s recent public

announcements that it has experienced difficulties and various concerns regarding the gathering

and counting of group quarters data for the 2020 Census due to the COVID-19 pandemic. Fair

Lines also seeks to understand the impact of group residential facilities generally on the overall

population tabulations of various states.

       13.     The FOIA, 5 U.S.C. § 552, requires federal agencies to release requested public

records unless a statutory exemption applies.

       14.     An agency has twenty business days to respond to a request, including a

notification to the requesting party of the agency’s determination of whether to fulfil the request

and the requester’s right to appeal the agency’s determination to the head of the agency. 5 U.S.C.

§ 552(a)(6)(A)(i).

       15.     An agency may delay its response only in “unusual circumstances” by providing

written notice to the requesting party of the unusual circumstances and identifying a date when

“a determination is expected.” Id. § 552(a)(6)(B)(i). “No such notice shall specify a date that

would result in an extension for more than ten working days . . . .” Id.

       16.     Prior to submitting the FOIA request at issue in this Complaint, Fair Lines sent a

FOIA request dated February 19, 2021 to the Census Bureau (the “February 19 Request”)

requesting records “for each institutional living facility or housing facility from which a

completed 2020 Group Quarters Enumeration questionnaire was received” that demonstrate “the




                                                 4
          Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 5 of 12




number of residents reported by each living or housing facility nationwide in response to the

Census Bureau’s request for group quarters population data . . . .” A true and correct copy of the

February 19 Request is included as Exhibit A and is incorporated hereto for all purposes.

       17.     On February 22, 2021, the Census Bureau acknowledged receipt of the February

19 Request and stated that the search for responsive records would be initiated. The Bureau

assigned it the tracking number DOC-CEN-2021-000987.

       18.     On March 12, 2021, Fair Lines received a response from the Census Bureau’s

Chief FOIA Officer, Vernon E. Curry, denying the production of all records sought in the

February 19 Request pursuant to the exemption under 5 U.S.C. § 552(b)(3). See Exhibit B

(“March 12, 2021 Denial of Fair Lines’ February 19 Request”). Specifically, the Bureau relied

upon 13 U.S.C. § 9 for its denial of the February 19 Request. Exhibit B at 1. The Bureau

informed Fair Lines of its right to appeal this denial within 90 calendar days of the date of the

response letter.

       19.     In response to the March 12 Denial of the February 19 Request, on March 31,

2021, Fair Lines submitted a new FOIA request2 to the Census Bureau (“the Request”) which is

the subject of this Complaint. A true and correct copy of the Request is included as Exhibit C

and is incorporated hereto for all purposes. While substantively similar to the February 19

Request, the language of the Request clarifies that Fair Lines only seeks records that the

Secretary of Commerce is explicitly authorized to provide under the Census Act, and does not

request records exempt from disclosure under the Census Act. Specifically, Fair Lines requests:


2
  See generally Ning Ye v. Holder, 624 F. Supp. 2d 121, 124 n.2 (D.D.C. 2009) (“Should
petitioner wish to obtain information from the [agency], he could (re)submit [his requests],
ensure receipt, and properly begin the process (anew).”); see also Toensing v. U.S. Dep’t of
Justice, 890 F. Supp. 2d 121, 138 (D.D.C. 2012) (“In this Circuit, filing a new, duplicative FOIA
request has the potential to cure certain defects of a prior FOIA request, such as defects with the
FOIA request itself.”).


                                                 5
          Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 6 of 12




               All summaries, “tabulations[,] and other statistical materials,” 13 U.S.C. § 8(b),
               derived from, summarizing, and/or otherwise relating to the original underlying
               group quarters population data for Census Day, April 1, 2020, received in
               response to the Census Bureau’s 2020 Group Quarters Enumeration questionnaire
               regarding institutional living facilities or other housing facilities. In requesting
               these summaries, “tabulations[,] and other statistical materials,” we do not seek
               disclosure of the underlying raw group quarters population data itself as originally
               “reported by, or on behalf of, any particular respondent” to the Bureau, 13 U.S.C.
               § 8(b), nor do we seek any “publication whereby the data furnished by any
               particular establishment or individual under this title can be identified,” 13 U.S.C.
               § 9(a)(2); instead, we seek records deriving from or summarizing the originally
               reported raw data, and/or records with data that has been reformulated or
               repurposed by the Bureau in a form such that the underlying data can no longer
               be identified with a particular establishment or individual. For instance, any
               statewide aggregate total group quarters population tabulations of data that
               exclude, omit, or redact the original group quarters numbers as reported by, or on
               behalf of, individual institutions (i.e., tabulations where the Bureau excluded the
               underlying individualized raw data, or where such data can be redacted from the
               tabulations while producing the aggregate population totals) would be responsive
               to this request.

Exhibit C at 2-3.

       20.     The Request also includes an application for expedited processing pursuant to 5

U.S.C. § 552(a)(6)(E)(ii)-(iii) and 15 C.F.R. § 4.6(f), noting Plaintiff’s compelling need for the

records and the urgency of informing the public of any irregularities in Census Bureau data given

the time-sensitive nature of the redistricting process before the impending election season, as

well as the decennial nature of the Census Bureau’s data collection. See Exhibit C at 6-7. The

Request also included an application for fee waiver or limitation of fees because it is likely to

contribute significantly to public understanding of the operations of the Government and is for

non-commercial purposes. Id. at 5-6.

       21.     On April 7, 2021, having received no confirmation that the Request was received

by the Census Bureau, Plaintiff’s counsel sent an email to the Census Bureau inquiring regarding

the status of the Request. Exhibit D (“Plaintiff’s Correspondence to Census Bureau”). In

response, Plaintiff received automated email messages notifying it that the Request had been



                                                  6
          Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 7 of 12




assigned tracking number DOC-CEN-2021-001311.3 After Plaintiff’s counsel emailed the

Census Bureau to obtain clarity regarding the messages it received from the Bureau, the Bureau

responded on April 13, 2021, that the Request had been received and the Bureau’s search was

underway. See Exhibit F (“Correspondence from Census Bureau Regarding the Request”).

       22.     Since the April 13, 2021 email correspondence from the Census Bureau, there

have been no further communications from Defendants regarding the Request.

       23.     Defendants have failed to comply with the statutory deadline of twenty business

days, as required by FOIA under 5 U.S.C. § 552(a)(6)(A). And, though no written notice of

“unusual circumstances” providing for a ten-business-day extension under 5 U.S.C.

§ 552(a)(6)(B) has been provided, that deadline has now expired as well. More than thirty

business days have passed since Fair Lines filed the Request on March 31, 2021. No records

have been produced and Defendants have given no indication as to whether there are responsive

records related to the Request.

       24.     By exceeding the 20-business-day window for a determination whether to comply

with the Request without a response to Plaintiff’s application for expedited processing,

Defendants have also failed to respond to Plaintiff’s request for expedited processing “within 10


3
  Confusingly, the Census Bureau created two different tracking numbers for this single Request,
causing Plaintiff to receive two separate automated messages on April 7, 2021 with the two
tracking numbers. Exhibit E (“Automated Messages from Census Bureau”). Additionally, the
automated messages both indicated that the Request had been “submitted” on April 7, 2021, even
though the request was submitted on March 31, 2021 to the Census Bureau’s designated email
address for submitting FOIA requests, Census.efoia@census.gov. Plaintiff’s counsel sent an
email on April 8, 2021 inquiring about these discrepancies, but did not receive a response. Then
on April 12, 2021, Plaintiff received another automated message saying that one of the requests
had been “processed with the following final disposition: Duplicate Request.” Plaintiff’s counsel
again followed up with the Bureau to inquire about the status of its Request and to follow up on
its unanswered questions from the April 8 email, to which the Bureau on April 13, 2021 only
provided a partial answer that the request was evidently forwarded to DOC, but was then closed
as a duplicate request because the Census Bureau determined it was better suited to process the
Request. See Exhibit F (“Correspondence from Census Bureau Regarding the Request”).


                                                7
            Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 8 of 12




days after the date of the request” or “in a timely manner.” 5 U.S.C. § 552(a)(6)(E)(ii)-(iii). This

failure to respond to an application for expediting the request in the statutory time frame is thus

also “subject to judicial review,” id.,4 along with its failure to timely comply with FOIA’s

twenty-day determination deadline.

          25.    Because Defendants have not complied with FOIA’s explicit statutory obligations

and timelines, Plaintiff has constructively exhausted all administrative remedies and may

proceed directly to this Court. See Citizens for Responsibility & Ethics in Washington v. Fed.

Election Comm’n, 711 F.3d 180, 186 (D.C. Cir. 2013) (a requestor exhausts its remedies unless,

within the relevant time period, the agency “inform[s] the requester of the scope of the

documents that the agency will produce, as well as the scope of the documents that the agency

plans to withhold under any FOIA exemptions”); id. at 189 (“If the agency does not adhere to

FOIA’s explicit timelines, the ‘penalty’ is that the agency cannot rely on the administrative

exhaustion requirement to keep cases from getting into court.”).5


4
  See Wash. Post v. Dep’t of Homeland Sec., 459 F. Supp. 2d 61, 65 (D.D.C. 2006) (noting that 5
U.S.C. § 552(a)(6)(E) mandates expedited processing if “the request is made ‘by a person
primarily engaged in disseminating information,’ and has an ‘urgency to inform the public
concerning actual or alleged Federal Government activity’”) (vacated as moot by subsequent
consent motion, Wash. Post v. Dep’t of Homeland Sec., No. 06-5337, 2007 U.S. App. LEXIS
6682, at *1 (D.C. Cir. Feb. 27, 2007)); id. at 76 (granting the plaintiff’s motion for a preliminary
injunction to “complete the processing of the plaintiff’s [] FOIA requests and produce or identify
all responsive records within 10 days of the date” of the opinion); Aguilera v. FBI, 941 F. Supp.
144, 152-53 (D.D.C. 1996) (granting a preliminary injunction and mandating expedited release
of documents).
        FOIA also grants courts jurisdictional authority to impose “concrete deadlines” on any
agency that “delay[s]” the processing of an expedited FOIA request beyond what arguably is “as
soon as practicable.” See Elec. Privacy Info. Ctr. v. Dep’t of Justice, 416 F. Supp. 2d 30, 38
(D.D.C. 2006) (granting a preliminary injunction and ordering expedited processing and
disclosure of documents concerning the Bush Administration’s policy of conducting surveillance
of domestic communications); see also id. at 39 (opining that if an agency fails to meet the
“twenty-day deadline applicable to standard FOIA requests” it “presumptively also fails to” meet
the expedition standard).
5
    See also 5 U.S.C. § 552(a)(6)(C)(i) (“Any person making a request to any agency for


                                                  8
          Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 9 of 12




       26.     Plaintiff has a statutory right of access to the records it seeks, and there is no legal

basis for Defendants to withhold those documents.

       27.     To date, Fair Lines has not received any documents from Defendants in response

to its Request, nor has it received any of the statutorily required communications or notices from

Defendants.

                                        COUNT I
Violation of FOIA, 5 U.S.C. § 552; Failure to Produce Records; Failure to Respond to and
                  Grant Request for Expedited Processing of Request

       28.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       29.     Plaintiff properly requested records in its March 31, 2021 Request and the

requested records are within Defendants’ custody and control.

       30.     Defendants have failed to 1) make and communicate a determination whether to

comply with Plaintiff’s request and 2) produce any of the records pursuant to the Request, and

has made no claim for a statutory exemption or extension.

       31.     Defendants have also failed to respond to Plaintiff’s request for expedited

processing “within 10 days after the date of the request,” 5 U.S.C. § 552(a)(6)(E)(ii)(I) or “in a

timely manner.” 5 U.S.C. § 552(a)(6)(E)(iii). See also 15 C.F.R. § 4.6(f)(iv)(4) (“Within ten

calendar days of its receipt of a request for expedited processing, the proper component shall

decide whether to grant it and shall notify the requester of the decision.”) (emphasis added).

       32.     Defendants, by failing to produce and improperly withholding the requested

agency records, and failing to timely respond to and grant Plaintiff’s request for expedited


records . . . shall be deemed to have exhausted his administrative remedies with respect to such
request if the agency fails to comply with the applicable time limit provisions of this
paragraph.”); Nurse v. Sec’y of the Air Force, 231 F. Supp. 2d 323, 328 (D.D.C. 2002) (“The
FOIA is considered a unique statute because it recognizes a constructive exhaustion doctrine for
purposes of judicial review upon the expiration of certain relevant FOIA deadlines.”).


                                                  9
             Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 10 of 12




processing, have violated FOIA’s plain language. See 5 U.S.C. §§ 552(a)(3)(A), (a)(4)(B),

(a)(6)(E)(ii)-(iii).

        33.        Plaintiff has exhausted all applicable administrative remedies with respect to the

Defendants’ failure to respond to the Request. 5 U.S.C. § 552(a)(6)(C)(i).

        34.        Accordingly, Plaintiff is entitled to injunctive and declaratory relief with respect

to the disclosure and release of the records pursuant to the Request.

                                        PRAYER FOR RELIEF

Wherefore, Plaintiff, Fair Lines America Foundation, prays for the following relief:

        1.         Declare that Defendants’ failures to 1) timely respond with a determination

whether to comply with Plaintiff’s Request and 2) disclose the records responsive to Plaintiff’s

Request within the statutory time frame violates FOIA, 5 U.S.C. §§ 552(a)(6)(A)(i), (a)(3)(A);

        2.         Declare that Defendants’ failure to respond to Plaintiff’s request for expedited

processing within the statutory time frame violates 5 U.S.C. § 552 (a)(6)(E)(ii)(I) and 15 C.F.R.

§ 4.6(f)(iv)(4);

        3.         Order Defendants to immediately make and communicate a determination to

Plaintiff in response to Plaintiff’s Request, see 5 U.S.C. § 552(a)(6)(A);

        4.         Order Defendants to expeditiously conduct an adequate search for all records

responsive to Plaintiff’s Request in accordance with 5 U.S.C. § 552(a)(3)(C) at no cost to

Plaintiff;

        5.         Preliminarily and permanently enjoin Defendants to promptly complete the

processing and response to Plaintiff’s Request, and to identify and produce all responsive records

not demonstrated by Defendants to be properly exempt from disclosure within 10 days of the

date of the Court’s Order;




                                                     10
         Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 11 of 12




       6.      Preliminarily and permanently enjoin Defendants from continuing to improperly

withhold all non-exempt records responsive to the Request from Fair Lines;

       7.      Maintain jurisdiction over this action to ensure that Defendants properly and

lawfully responds to the Request and every order of this Court to ensure that no responsive

records are withheld;

       8.      Award Plaintiff its litigation costs and reasonable attorney’s fees pursuant to 5

U.S.C. § 552(a)(4)(E); and

       9.      Grant any and all other relief that the Court may deem just and proper.

Dated: May 18, 2021.


                                              Respectfully submitted,

                                               /s/ Jason Torchinsky
                                              Jason Torchinsky (D.C. Bar No. 976033)
                                              jtorchinsky@hvjt.law
                                              Jonathan P. Lienhard (D.C. Bar No. 474253)
                                              jlienhard@hvjt.law
                                              Kenneth C. Daines (D.C. Bar No. 1600753)*
                                              *Pro hac vice motion forthcoming
                                              kdaines@hvjt.law
                                              HOLTZMAN VOGEL JOSEFIAK TORCHINSKY
                                              PLLC
                                              15405 John Marshall Highway
                                              Haymarket, VA 20169
                                              Phone: (540) 341-8808
                                              Fax: (540) 341-8809
                                              Counsel for Plaintiff




                                                11
         Case 1:21-cv-01361-ABJ Document 1 Filed 05/18/21 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I do hereby certify that, on this 18th day of May 2021, the foregoing Complaint was filed

electronically with the Clerk of Court using the CM/ECF system. The following parties were

served by USPS Certified, Return Receipt Mail on May 18th.

United States Department of Commerce
1401 Constitution Ave NW
Washington, DC 20230;

and

United States Bureau of the Census
4600 Silver Hill Road
Washington, DC 20233-3700

And, pursuant to Federal Rule of Civil Procedure 4(i), a copy of the summons was sent and
served via Certified Mail, Return Receipt on May 18th to the following:

Attorney General Merrick Garland
c/o Assistant U.S. Attorney of Administration
Justice Management Division
950 Pennsylvania Ave. NW, Room 1111
Washington, D.C. 20530

Channing D. Phillips
Acting United States Attorney for the District of Columbia
Civil Process Clerk
555 4th St. N.W.
Washington, D.C. 20530

  /s/ Jason Torchinsky
Jason Torchinsky (D.C. Bar No. 976033)
jtorchinsky@hvjt.law
Jonathan P. Lienhard (D.C. Bar No. 474253)
jlienhard@hvjt.law
Kenneth C. Daines (D.C. Bar No. 1600753)*
*Pro hac vice motion forthcoming
kdaines@hvjt.law
HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
15405 John Marshall Highway
Haymarket, VA 20169
Phone: (540) 341-8808
Counsel for Plaintiff



                                                12
